DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
A1.	Embodiments in which the stable interval determiner is configured to determine the at least one stable interval based on an output value of a sensor that detects a motion of the object; and 
A2.	Embodiments in which the stable interval determiner is configured to determine the at least one stable interval based on an amount of change in the first feature or second feature extracted from the biosignal. 

The species are independent or distinct because they each recite mutually exclusive means for/methods of determining a stable interval that do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 1 is/are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes, subclasses and/or electronic resources, employing different search queries, etc.); 
The prior art applicable to one invention would not likely/necessarily be applicable to another invention; and 
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

This application contains claims directed to the following patentably distinct species:
B1.	Embodiments in which the feature combiner is configured to calculate the combining coefficient of each stable interval by dividing the statistical variable value of the first feature of each stable interval by the statistical variable value of the second feature of each stable interval; 
B2.	Embodiments in which the feature combiner is configured to calculate the integrated combining coefficient by arithmetically averaging the combining coefficients calculated for each stable interval; and
B3.	Embodiments in which the feature combiner is configured to calculate the integrated combining coefficient by applying different weights to the combining coefficients calculated for each stable interval and linearly combining the combining coefficients to which the different weights are applied.

The species are independent or distinct because they each recite mutually exclusive means for/methods of calculating a combining coefficient that do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 12 is/are generic.

The inventions require a different field of search (e.g., searching different classes, subclasses and/or electronic resources, employing different search queries, etc.); 
The prior art applicable to one invention would not likely/necessarily be applicable to another invention; and 
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

This application contains claims directed to the following patentably distinct species:
C1.	Embodiments in which the controller is configured to update the integrated combining coefficient according to a designated update period; and 
C2.	Embodiments in which the controller is configure to constantly update the integrated combining coefficient by overlapping the at least one stable interval in a sliding-window scheme.

The species are independent or distinct because they each recite mutually exclusive means for/methods of updating the integrated combining coefficient that do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 18 is/are generic.

The inventions require a different field of search (e.g., searching different classes, subclasses and/or electronic resources, employing different search queries, etc.); 
The prior art applicable to one invention would not likely/necessarily be applicable to another invention; and 
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791